Citation Nr: 0804137	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-12 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to May 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2002 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In June 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

In December 2006, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The other issue that was on appeal, entitlement to service 
connection for tinnitus, was granted by the RO in an August 
2007 rating decision.  The veteran was assigned a 10 percent 
disability rating, effective February 10, 2007.  Because this 
claim was granted, the appeal as to that issue has become 
moot.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection).  The propriety of this disability rating is, 
therefore, not before the Board at this time.  

Likewise, because the veteran has not appealed the effective 
date assigned for his service-connected bilateral pes planus, 
the issue of entitlement to an earlier effective date for 
bilateral pes planus is not before the Board.  See id.





FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  Manifestations of the veteran's bilateral pes planus 
include slight lateral angulation of the Achilles tendon and 
pain on manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

VCAA notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in May 
2003, September 2005, and January 2007.  These letters 
advised the veteran of the information necessary to 
substantiate his claim and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the September 2005 and January 2007 
letters expressly told the veteran to provide any relevant 
evidence in his possession, while the May 2003 letter 
implicitly told him to do so.  See 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The 
January 2007 letter also notified the veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
Unfortunately, adequate notice was first provided in May 
2003, after both the January 2003 decision denying service 
connection and the July 2002 decision granting service 
connection and assigning a 10 percent disability rating.  

However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield  v. 
Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In this case, proper notice was given to the veteran prior to 
review of the claim in a rating decision from November 2003, 
a statement of the case from December 2003, and supplemental 
statements of the case from November 2005, December, 2005, 
and August 2007.  The veteran has also been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notice.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, an employer's 
statement, VA medical records, and VA examination reports 
from June 2002, December 2005, and February 2007.  The 
veteran has identified no private medical records that he 
believes may help demonstrate the severity of his bilateral 
foot disability, and VA has requested medical records from 
every VA medical facility that has been identified by the 
veteran as potentially possessing evidence that is relevant 
to his claim.  

The Board notes that the veteran's representative, in a 
December 2007 informal hearing presentation, has suggested 
that development of the veteran's claim by the AMC, rather 
than by the RO, constitutes a failure to comply with the 
terms of the December 2006 remand, thus necessitating another 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board disagrees.  It has long been VA practice that the 
functions of the RO, including evidentiary development and 
correction of due process deficiencies, are to be performed 
by the AMC when a case has been remanded.  In such instances, 
the claim development that is normally performed by the 
Regional Office is executed through the Appeals Management 
Center.  There is nothing in the language of the December 
2006 remand which would require that the RO itself 
participate in the actions directed by the remand.

The Board further notes that all development requested in the 
December 2006 remand has been accomplished, and such 
development could not have been either more or less 
effectively performed by the RO than it was by the AMC.  
There is no indication that any confusion was caused to the 
veteran over which office was developing his claim on remand 
or that he was in any way prejudiced on remand.  To remand in 
order to have the RO duplicate development which has already 
been accomplished by the AMC would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is thus not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991).

Also in response to the December 2007 informal hearing 
presentation, the Board does not find that the AMC improperly 
adjudicated the veteran's claim on remand.  While the 
representative is correct in identifying the veteran's claim 
as an appeal of the initial rating decision (Fenderson v. 
West, 12 Vet. App. 119 (1999)), the veteran testified at his 
June 2006 hearing that his bilateral pes planus had increased 
in severity.  In such cases, VA may assign staged ratings, 
that is, separate ratings for separate periods of time based 
on the facts found, if warranted.  See id.  To determine 
whether staged ratings should be applied, it is necessary to 
determine the present severity of the veteran's disability, 
thus necessitating a new VA examination.  

Prior rating decisions, plus the statement of the case and 
the supplemental statements of the case, had sufficiently 
discussed the evidence of record with respect to the 
veteran's condition for the earlier period of this appeal.  
The Board's December 2006 remand did not find these 
discussions to be deficient, but it did require a medical 
assessment of whether the veteran's disability had increased 
since he was last examined or treated.  Furthermore, all of 
the new evidence that was added to the record as a result of 
the Board remand described the veteran's disability at the 
time of, or subsequent to, the June 2006 hearing.  There was, 
therefore, no evidence of record relating to the earlier 
portion of the appeal period that had not already been 
discussed by the RO.

The Board thus believes that the duties to notify and assist 
have been satisfied and that VA has fully complied with the 
instructions that were included in the December 2006 remand.  
There is no pertinent, outstanding evidence that requires 
further development.  The Board therefore turns to the 
analysis of the veteran's claim on the merits.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
must also consider the propriety of assigning staged ratings, 
which are separate ratings that can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's bilateral pes planus is currently assigned a 10 
percent disability evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  The 10 percent rating 
is assigned for moderate flatfoot with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  A higher rating of 30 percent may be assigned 
for acquired, bilateral flatfoot that is severe with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 50 percent 
rating is warranted for acquired, bilateral flatfoot that is 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.

The Board has reviewed the relevant evidence of record, 
including VA examination reports from June 2002, December 
2005, and February 2007 and VA medical records from April 
2001 to the present.  

According to the June 2002 VA examination report, the veteran 
reported experiencing pain, weakness, stiffness, swelling at 
the end of the day, some redness, fatigability, and lack of 
endurance.  He stated that the only way he could relieve 
these symptoms was through some Tylenol and elevating and 
soaking his feet.  He stated that he had missed approximately 
two months of work in the past year due to his foot pain.  On 
examination, the veteran had complete flatness of both feet 
on weight bearing, as well as tenderness to the balls of the 
feet proximal to the great toes bilaterally and to the heels 
bilaterally.  There were no rashes or calluses and no signs 
of deformity.  

The December 2005 VA examination report states that the 
veteran noted constant pain in both heels and ankles.  This 
pain was aggravated by prolonged standing and walking.  The 
veteran noted occasional foot swelling with prolonged 
standing.  Current treatment was Motrin and hydrocodone, with 
moderate relief.  The veteran used orthotic shoe inserts.  
The veteran could not stand for long periods, could not walk 
long distances, and could not run.  The veteran stated that 
he could function at work but that he felt he could not 
function at his highest level secondary to his foot problems.  
He stated that he had to leave work approximately four times 
over the past six months secondary to foot pain.  On 
examination, there were no scars on his feet.  There was no 
evidence of abnormal weight bearing, and there was no 
functional limitation on walking or standing.  There was no 
foot edema, weakness, deformity, or instability.  Toe range 
of motion was within normal limits.  There was no hallux 
valgus deformity.  There was pes planus bilaterally.  There 
was no tenderness on manipulation of the Achilles tendon.  
The left Achilles tendon was slightly angulated laterally and 
there was mild left forefoot varus.

According to the February 2007 VA examination report, the 
veteran complained of constant pain in both feet.  He 
reported that he had weakness in his feet and that they would 
get weak after standing for a while.  He was taking 
hydrocodone four times daily and Motrin three times per day.  
He stated that these medications helped, but they did not 
relieve the pain completely.  The insoles that the veteran 
wore in his shoes helped some as well.  He stated that his 
feet bother him on the job because he has to do a lot of 
standing and walking.  As a result, he has to take breaks to 
rest and sit down.  No impaired function was noted.  The 
examiner noted that the veteran has had at least a couple of 
x-rays of his feet.  These x-rays show bilateral pes planus, 
but they do not show arthritis or degenerative changes.  

On physical examination, the veteran was alert, oriented, and 
ambulatory.  He came in walking without assistance or 
devices.  Gait was unremarkable.  The veteran stated that he 
was in more pain when walking barefoot.  There was no 
evidence of edema, weakness, or instability.  The veteran 
complained of tenderness on the top of the extensor surface 
of the metatarsal area of both feet on deep palpation.  He 
also complained of tenderness in the heels bilaterally.  
There were no hammertoes and no hallux valgus.  There was a 
mild eversion of the feet bilaterally.  The Achilles tendon 
was not aligned completely vertically with weightbearing.  
There was no evidence of abnormal weightbearing, such as 
calluses or unusual shoe wear.  The examiner concluded that 
the veteran had a complete flatfoot with weightbearing and 
only a small arch without weightbearing.  No other 
abnormalities were noted.

In addition to the examination reports discussed above, the 
Board has also reviewed the veteran's VA medical records in 
order to assess the severity of his bilateral pes planus.  
These records state that the veteran's disability caused him 
constant pain and that shoe inserts provided little relief.  
Specifically, an August 2002 record states that the veteran 
reported that his feet swelled in the evening, and that he 
was often helped by elevating his feet and taking Tylenol.  
He also stated that he cannot walk when he is in pain.  

In August 2003, the veteran stated that he was limited to 
walking four or five blocks and that arch supports helped a 
little.  The veteran reported wearing several different types 
of shoes.  He was wearing nonsupportive loafers on 
examination.  On observation, the veteran's gait appeared 
intact.  He was noted as having bilateral pes planus and 
calcaneal valgus, left worse than right.

A January 2006 note states that the veteran was using insoles 
but that they were not supporting him enough.  He stated he 
was unable to stand for long periods of time before his feet 
began to hurt.  On examination, dorsalis pedis and posterior 
tibial pulses were present bilaterally.  Edema was not 
present, and there were no open lesions.  Cellulitis was not 
present, nor was erythema.  There was no xerosis or odor.  
There was no skin atrophy with discoloration.  Sensations 
tested via Semmes monofilament were normal bilaterally.  
Hyperkeratotic lesions were not present.  Pain on palpation 
was present on the metatarsal heads bilaterally.  There was 
pain on range of motion in the subtalar joint bilaterally.  
There were no signs of infection.  A weight bearing 
examination showed medial arch collapse, bilateral feet, with 
calcaneal eversion.  X-rays showed no fracture, gas, or 
foreign body.  Bilateral navicular hypertrophy was noted. 

A December 2006 note indicates that the veteran felt that his 
insoles were supporting him better than before.  A March 2007 
VA doctor's letter states that the veteran was advised to 
take work breaks as needed to elevate his feet.

The Board believes that the evidence presented in these 
examination reports and medical records does not support the 
assignment of a disability rating in excess of 10 percent.  
This evidence presents no objective evidence of marked 
deformity, such as pronation or abduction, and deformity is 
specifically noted not to have been found in the June 2002 
and December 2005 VA examination reports.  The February 2007 
examination report notes no deformity as well.  Neither the 
examination reports nor the medical records contain objective 
evidence of swelling, and no callosities have been found.  
Moreover, there is no evidence of marked tenderness of the 
plantar surfaces of the veteran's feet, nor does he 
demonstrate marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, and his condition is 
improved by orthopedic appliances.  For these reasons, a 
disability rating of 30 percent or higher is not warranted. 

Rather, the 10 percent rating is appropriate due to findings 
of slight lateral angulation of the Achilles tendon and pain 
on manipulation and use of the feet.  This rating is 
applicable for the entire ratings period, as the more recent 
examination reports and medical records do not demonstrate an 
increase in the severity of the veteran's disability as 
contemplated by Diagnostic Code 5276.  Therefore, entitlement 
to a disability rating in excess of 10 percent under 
Diagnostic Code 5276 for any portion of the period 
contemplated by this appeal is denied.

The Board has also considered whether the veteran's 
disability would be more appropriately rated under a 
different diagnostic code.  Of the remaining diagnostic codes 
for rating disabilities of the foot, only Diagnostic Codes 
5278, 5283, and 5284 offer disability ratings in excess of 10 
percent.  However, the veteran does not have the symptoms of 
acquired claw foot (Diagnostic Code 5278) or malunion or 
nonunion of metatarsal bones (Diagnostic Code 5283), making 
these two diagnostic codes inapplicable.  Furthermore, in 
evaluating the veteran's disability under Diagnostic Code 
5284, as an "other foot injury," the Board believes that a 
lack of functional limitation, as well as an absence of 
symptoms such as edema, altered gait, and abnormal weight 
bearing, do not suggest that a 20 percent rating for moderate 
disability level is warranted.

The evidence in this case fails to show that the veteran's 
bilateral pes planus has caused marked interference with his 
employment beyond that interference contemplated in the 
assigned rating, and the veteran has never been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(2007).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


